Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Election/Restriction
Applicant’s election without traverse of claims 1-16 in the reply filed on 27 June 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16
Claims 1-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (6,344,625; “Kim”) in view of Walvoord et al. (6,278,078; “Walvoord”) and further in view of Kelly et al. (2012/0043305; “Kelly”).
Regarding claim 1, Kim discloses in figure 2, and related text, a laser heating device, comprising: a light source 27 emitting waveband light; a laser heating module 11, wherein the waveband light is guided to a to-be-laser-heated area by the laser heating module for heating to perform a laser heating operation; an optical guiding assembly 25/23/43/49/21/19/17/59 disposed between the light source and the laser heating module, and the waveband light is guided to the laser heating module by the optical guiding assembly, a sensor disposed on another side of the optical guiding assembly relative to the laser heating module for receiving a sensing light beam and generating a sensing signal according to a sensing result of the sensing light beam, wherein the sensing light beam is guided to the sensor by the optical guiding assembly; and a feedback controller 51/53/55/61 connected with the sensor and the light source for receiving the sensing signal and controlling the light source according to the sensing signal, wherein the optical guiding assembly, the sensor and the feedback controller are integrated as a system controller. Kim, fig. 6, Abstract and col. 6, l. 11 – col. 7, l. 26.

Kim, Figure 2

    PNG
    media_image1.png
    462
    721
    media_image1.png
    Greyscale




In a laser welding, a laser beam is focused on a workpiece by a focusing lens or lenses. The focusing lens or lenses image an aperture liming the size of the laser beam on the workpiece and the size of focused laser beam is the image size of the aperture on the workpiece at the wavelength of the laser. A weld pool is generated by the interaction of the focused laser beam and the workpiece. Due to the thermal conduction of the workpiece, the size of the weld pool is generally not the same as the size of the focused laser beam and varies with the power of the laser or with the focus shift of the focusing lens or lenses. The weld pool radiates a thermal radiation. An apparatus and method is disclosed wherein the thermal radiation is measured back through the focusing lens or lenses and through the aperture limiting the size of the laser beam or any other aperture limiting a size of the thermal radiation to be measured in at least three spectral bands with single element detectors. Due to the chromatic aberration of the focusing lens or lenses, the transmittance of each spectral band of the thermal radiation varies with the size variation and with the focus position of a weld pool and the spectral band signals measured with single-element detectors vary if the size and/or the focus position of a weld pool varies. Algorithm to monitor the size variation and/or the focus position of a weld pool is disclosed wherein the size variation of a weld pool is monitored independently from the focus shift of the focusing lens or lenses and the focus position of a weld pool is monitored independently from the power variation of the laser.
(4) FIG. 2 illustrates a schematic representation of a system for chromatic filtering of thermal radiation from a weld pool in accordance with the present invention. A weld pool 11 is generated by focusing a laser beam delivered from a laser 27, directly to a dichromatic mirror 21 or through a fiber 25 and a collimating lens 23, with focusing lenses 13 and 15 after being transmitted through a fiber 17 wherein the clear aperture of core glass at the distal end of the fiber 17 acts as an aperture. The thermal radiation from a weld pool 11 is imaged on said aperture by the focusing lenses 13 and 15 and delivered through the fiber 17. Then, the thermal radiation is collimated by a lens 19 and is reflected by a dichromatic mirror 21 which transmits the laser beam but reflects the thermal radiation for chromatic filtering. The dichromatic mirror 21 shown in FIG. 2 is reflecting the thermal radiation to be measured, but transmitting the 1.06 um Nd:YAG laser. However, a dichromatic mirror which reflects the 1.06 um Nd:YAG laser, but transmits the thermal radiation to be measured can also be used as a dichromatic mirror to separate the laser and the thermal radiation.
(5) The reflected thermal radiation is divided into three spectral bands with a dichromatic beam splitter 29 which reflects one spectral band but transmits the other two spectral bands. The reflected spectral band is filtered with a band-pass filter 33 with the bandwidth of about one hundredth to about one tenth of the laser wavelength, and focused by a lens 39 on a single-element photodiode detector 45. The transmitted two spectral bands are divided with a dichromatic beam splitter 31 which reflects one spectral band of the transmitted two spectral bands but transmits the other spectral band of the transmitted two spectral bands. The spectral band transmitted by the dichromatic beam splitter 31 is also filtered with a band-pass filter 37 with the bandwidth of about one hundredth to about one tenth of the laser wavelength, and focused by a lens 43 on a single-element photodiode detector 49. The spectral band reflected by the dichromatic beam splitter 31 is also filtered with a band-pass filter 35 with the bandwidth of about one hundredth to about one tenth of the laser wavelength, and focused by a lens 41 on a single-element photodiode detector 47. If the bandwidths of the band-pass filers 33, 35 and 37 become too narrow, the detector signals become too small to be detected with single-element photodiode detectors. However, if the bandwidths of the band-pass filers 33, 35 and 37 become too wide, the chromatic filtering becomes blurred and the chromatic filtering loses the accuracy. The detector outputs from the three detectors 45,47 and 49 are connected to a processing computer 53 through an interface 51. The process computer 53 controls the position of a translator 57 through a driver 55, and also controls the output power of the laser 27 through a power controller 61. The interface 51 samples the detector signals of all three spectral bands digitally. The digitization resolution should be higher than 8 bits to maintain the accuracy of the digitized data in processing. However, if it is higher than 16 bits, the data processing speed will become slow. The 12 to 16 bits of digitization resolution is good enough to maintain the accuracy and keep the fast data processing speed. The sampling rate should also be high enough to monitor the size variation for weld process control and control the focus shift for precision welding. It is required that the sampling interval should be less than 100 msec for the weld process control. The time interval of between 5 msec to 50 msec is preferred. Finally, the interface 51 should be able to adjust the sampling interval. The processing computer 53 should store the digitized spectral band signals, process the digitized spectral band signals and analyze the processed signals between the sampling interval for monitoring the size variation and the focus shift of a weld pool 11 in a laser welding. Furthermore, the processing computer 53 displays a size error signal related to the size variation of a weld pool in real-time for the monitoring of power variation on a workpiece, produces a size error alarm when a size error signal related to the amount of size variation escapes from the predetermined allowable range to adjust the power of a laser using the size error signal for uniform laser welding, displays a focus error signal related to the amount of focus shift in real-time for the monitoring of the focus shift, and produces a focus error alarm when the focus error signal related to the amount of focus shift escapes from the predetermined allowable range to adjust the position of the focusing lens or lenses for the correction of the focus shift error using the focus error signal.
Kim, fig. 6, Abstract and col. 6, l. 11 – col. 7, l. 26.
Further regarding claim 1, Kim does not explicitly disclose that the laser heating device is a solder device, the laser heating module is a solder module, and the to-be-laser-heated area is a to-be-soldered area.
However, Walvoord discloses in figure 5 and related text, an automated soldering technique and device in which the laser heating device is a solder device, the laser heating module is a solder module, and the to-be-laser-heated area is a to-be-soldered area.

Walvoord, Figure 5.

    PNG
    media_image2.png
    455
    572
    media_image2.png
    Greyscale




An automated soldering technique and device are provided that are robust and reliable. A laser is used to heat metallic components to be soldered, and a wavelength of the laser is chosen based in light absorption characteristics of the metallic components. The laser wavelength can be, for example, about 825 nanometers. A soldering location at which the laser forms a beam spot is located at a predetermined distance away from a focus of the laser beam, so that the beam spot is defocused and has a uniform intensity across its area. The beam spot can be sized to simultaneously encompass a plurality of solder joint locations. The beam spot size and path across a plurality of solder joint locations are selected so that those portions of the solder joint locations which are touched by the beam have the same heat sinking properties. A camera is also provided coaxially with the laser beam, and a dichroic prism is positioned between the laser beam and the camera. The dichroic prism deflects laser light toward the soldering location, and passes visible light from the soldering location to the camera.
Walvoord, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Kim (in accordance with  Walvoord’s disclosure of an automated soldering technique and device) to comprise: a light source emitting waveband light; a solder module, wherein the waveband light is guided to a to-be-soldered area by the solder module for heating to perform a solder operation; an optical guiding assembly disposed between the light source and the solder module, and the waveband light is guided to the solder module by the optical guiding assembly, a sensor disposed on another side of the optical guiding assembly relative to the solder module for receiving a sensing light beam and generating a sensing signal according to a sensing result of the sensing light beam, wherein the sensing light beam is guided to the sensor by the optical guiding assembly; and a feedback controller connected with the sensor and the light source for receiving the sensing signal and controlling the light source according to the sensing signal, wherein the optical guiding assembly, the sensor and the feedback controller are integrated as a system controller because the resulting configuration and method would enable selectively applying heat to one component, for example, a pin, and not to other components. Kelly, fig. 3, Abstract, pars. [0031] and [046], and clm. 8.
Kelly, Figure 3

    PNG
    media_image3.png
    308
    719
    media_image3.png
    Greyscale




An embodiment of the invention comprises a method associated with a PCB having a first component, and a second component, that has substantially less thermal mass than the first component. During an initial time period, the PCB and its components are placed at an initial position proximate to a first heat source, which is operable to provide heat energy in accordance with a thermal profile comprising successive phases. After the initial time period, the first heat source is operated during each of the phases in accordance with the thermal profile to selectively apply heat to the PCB and to the plurality of components thereon. During the initial time period or a specified one of the phases, selectively, heat energy from a focused heat source is directed only to the first component, and not to other components.
[0031] In the embodiment of FIG. 3, thermal conditioning is implemented by means of a focused heat source that may comprise multiple focused heat devices, such as pulse modulated lasers 304 and 306. When a PCB assembly such as an assembly 308 first enters oven 312, at the beginning of the preheat phase, pulsed laser heat source 304 is assigned to focus thermal energy onto component 308a of assembly 308, wherein component 308a has a large thermal mass. However, the heat source does not provide any thermal energy to any of the components 308b, which each has a substantially smaller thermal mass. As the PCB assembly 308 moves through the preheat phase, its assigned focused heat source moves with it, and continues to direct or apply thermal energy only to the component 308a of assembly 308.
[0046] Referring further to FIG. 9, there is shown a focused heat source at location (A), which comprises a pulse modulated laser 906. The focused heat source could alternatively be a focused IR heat source. Laser 906 is operated at the preheat phase to provide selective thermal conditioning, by directing heat to vias adjacent to the pins of PTH solder tail component 902a. A predetermined amount of heat energy is thus added to target vias, before PCB assembly 902 enters the wave solder phase. As a result, solder will more effectively fill the holes proximate to the vias, during wave soldering.
8. The method of claim 1, wherein: the first component is provided with a set of connecting pins, the PCB is provided with holes for respectively receiving the pins and with vias corresponding to the holes, and the heat source comprises means for supplying molten solder for forming connections between respective pins and vias, during a soldering operation comprising a wave soldering operation or a solder fountain operation, selectively; and the focused heat source directs energy to said vias prior to the soldering operation.
Kelly, Abstract, pars. [0031] and [046], and clm. 8.
Regarding claims 2-16, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Kim in view of Walvoord and further in view of Kelly, as applied in the rejection of claim 1, to comprise 
2. The solder device according to claim 1, wherein the light source, the optical guiding assembly, the sensor and the feedback controller are integrated as a system controller. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract; Kelly, fig. 3 and Abstract, pars. [31] and [0046], and clm. 8.
3. The solder device according to claim 1, wherein the optical guiding assembly comprising: a first collimator disposed adjacent to the light source on an optical path of the waveband light; a first coupler disposed adjacent to the solder module on the optical path of the waveband light; and a dichroic component disposed between the first collimator and the first coupler. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract.
4. The solder device according to claim 3, wherein the waveband light is sequentially guided by the first collimator, the dichroic component and the first coupler to the solder module. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract.
5. The solder device according to claim 4, wherein the waveband light is guided as parallel light beams by the first collimator, the parallel light beams are transmitted through the dichroic component, the first coupler is a collimator coupler, and the parallels light beams are converged by the first coupler and guided to the solder module. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract.
6. The solder device according to claim 4, wherein the solder module comprises a second collimator and a focusing lens, the focusing lens is disposed adjacent to the second collimator, the second collimator is disposed adjacent to the first coupler and disposed between the first coupler and the focusing lens, and the waveband light is guided by the second collimator and focused by the focusing lens to heat a component pin so as to perform the solder operation. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract; Kelly, fig. 3 and Abstract, pars. [31] and [0046], and clm. 8.
7. The solder device according to claim 6, wherein the second collimator is a laser collimator, and the focusing lens is a convex lens. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract; Kelly, fig. 3 and Abstract, pars. [31] and [0046], and clm. 8.
8. The solder device according to claim 6, wherein the optical guiding assembly further comprises a second coupler, and the second coupler is disposed between the dichroic component and the sensor. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract; Kelly, fig. 3 and Abstract, pars. [31] and [0046], and clm. 8.
9. The solder device according to claim 8, wherein the dichroic component makes the waveband light transmit through, the sensing light beam is reflected by the dichroic component, and the sensing light beam is converged by the second coupler and guided to the sensor. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract; Kelly, fig. 3 and Abstract, pars. [31] and [0046], and clm. 8.
10. The solder device according to claim 9, wherein the waveband light is laser, X-ray, or ultraviolet, and the sensing light beam is infrared light. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract; Kelly, fig. 3 and Abstract, pars. [31] and [0046], and clm. 8.
11. The solder device according to claim 6, wherein the to-be-soldered area comprises a solder pad, the solder pad is disposed on a partial surface of a circuit board, and when the solder pad is heated by the waveband light to perform the solder operation, the component pin and the circuit board are connected. Kim, fig. 2 and col. 6, l. 11 – col. 7, l. 26; Walvoord, fig. 5 and Abstract; Kelly, fig. 3 and Abstract, pars. [31] and [0046], and clm. 8.
12. The solder device according to claim 1, wherein the light source and the optical guiding assembly are connected to each other with an optical fiber. Kim, fig. 2, col. 6, l. 11 – col. 7, l. 26.
13. The solder device according to claim 1, wherein the optical guiding assembly and the solder module are connected to each other with an optical fiber, and the waveband light and the sensing light beam coaxially share the optical fiber. Kim, fig. 2, col. 6, l. 11 – col. 7, l. 26.
14. The solder device according to claim 1, wherein the optical guiding assembly and the sensor are connected to each other with an optical fiber. Kim, fig. 2, col. 6, l. 11 – col. 7, l. 26.
15. The solder device according to claim 1, wherein the sensor and the feedback controller are connected to each other with a signal wire. Kim, fig. 2, col. 6, l. 11 – col. 7, l. 26.
16. The solder device according to claim 1, wherein the feedback controller and the light source are connected to each other with a signal wire. Kim, fig. 2, col. 6, l. 11 – col. 7, l. 26.
because the resulting configurations and methods would enable selectively applying heat to one component, for example, a pin, and not to other components. Kelly, fig. 3, Abstract, pars. [0031] and [046], and clm. 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883